DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amended claims, filed 3/9/22, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 

Applicant’s arguments, see remarks and amended claims, filed 3/9/22, with respect to the rejection(s) of claim(s) 1, 3, 5, 13-17, 25, and 28-29 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunter in further view of Averbuch in further view of Chopra in further view of Kersten. 
As detailed in infra rejection, while Hunter may not explictly disclose the newly introduced claim features in the independent claims of “receiving, from an optical camera, a dynamic image showing a chest of the patient moving over a respiratory cycle; and estimating movement of the chest of the patient caused by patient tidal breathing based on the dynamic image received from the optical camera,” in the same field of endeavor Kersten in combination with the Hunter, Averbuch, and Chopra references teaches the newly introduced claim features. 
Further, the newly introduced dependent claims 32-34 are rejected over the combination of Murray with the Hunter, Averbuch, Chopra, and Kersten references as detailed in infra rejection. Murray teaches the use of the well-known and commonly understood fundamental matrix, direct linear transformation, and midpoint methods for triangulation. See also en.wikipedia.org/wiki/Triangulation_(computer_vision) for additional background on the mid-point method, direct linear transformation, and essential matrix estimations for triangulation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 13-17, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (U.S. Pub. No. 2015/0305612), hereinafter “Hunter”, in further view of Averbuch et al. (U.S. Pub. No. 2008/0118135), hereinafter “Averbuch,” in further view of Chopra et al. (U.S. Pub. No. 2015/0265368), hereinafter “Chopra,” in further view of Kersten et al. (U.S. Pub. No. 2014/0334697), hereinafter “Kersten.”	

Regarding claim 1, Hunter discloses, a method of registering an area of interest of a patient to images of the area of interest (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]), comprising:
generating a model of the area of interest based on the images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a first soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]), the first soft point serving as a data point for a localized registration of the model to a portion of the area of interest proximate the first soft point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
determining a location of a second soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]);
determining a location of a target within the model (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of a location sensor while the location sensor is navigated along the pathway (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
registering the model to the area of interest (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-dimensional tracking (4D) the point cloud may be generated at the appropriate respiration cycle to match inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Generation of a point cloud is more fully described in U.S. Ser. No. 13/773,984, entitled “Systems, Methods and Devices for Forming Respiratory-Gated Point Cloud for Four Dimensional Soft Tissue Navigation,” filed on Feb. 22, 2013, which is hereby incorporated by reference.” [0146]-[0147]);
generating a pathway to the first soft point (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of the location sensor while the location sensor is navigated along the pathway to the first soft point (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
receiving, from an imager (“Imaging device 40 can be, for example, a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices, or any other suitable medical imaging device.” [0068]), images showing a chest of the patient moving over a respiratory cycle (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
estimating movement of the chest of the patient caused by patient tidal breathing based on the images received from the imager (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
correlating estimated movement of the chest of the patient caused by patient tidal breathing with movement of the location sensor over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; see also [0172]-[0174]; “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]);
imaging the first soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181]) to determine whether or not the location sensor is proximate the first soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]), wherein
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of an airway of the patient in which the location sensor is placed, and guidance for navigating the location sensor within the airway to the first soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “[a]n indicia 720 of the initial target tissue location may then be displayed on display 80 as shown in FIG. 14… an imaging device 633 such as bronchoscopic video camera 630 (see FIG. 12A) is inserted into working channel 608, navigation system 70 displays on display 80 the real-time image feed of the inside of the airway of patient 10 generated by bronchoscopic video camera 630 as shown in panel 716 of FIG. 14… navigation system 70 may overlay navigation pathway 416 onto the real-time image feed from bronchoscopic video camera 630… an indicia of 718 of the location of steerable catheter 600 may also be displayed on display 80 as shown in panels 700, 702, 704, and 706 of FIG. 14” Hunter, [0176]-[0178]; Figures 14, 21, 22, 22A, and 23 demonstrate displaying the location sensor, the airway, and the navigation pathway, Hunter, Figs. 14, 21, 22, 22A, and 23), and wherein
when it is determined that the location sensor is not proximate the first soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), updating the registration of the model to the area of interest, the updating of the registration based on:
the localized registration of the model to the portion of the area of interest proximate the first soft point performed using the location of the location sensor at the first soft point as a data point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B); and
the correlation of estimated movement of the chest of the patient caused by patient tidal breathing with movement of the location sensor over the respiratory cycle (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]);
determining whether or not updating the registration is complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B); and
when it is determined that updating the registration is not complete (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying guidance for navigating the location sensor within the airway to the second soft point (“one or more target tissue 420 are identified and one or more navigation pathways 416 are calculated, this information is transferred from image analysis system 50 to navigation system 70… navigation system 70 displays images corresponding to the actual movement of the target anatomy during the medical procedure being performed during the second time interval” Hunter, [0117]-[0119]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues, Hunter, [0177]-[0181] and Figs. 20A-20B; “navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “[a]n indicia 720 of the initial target tissue location may then be displayed on display 80 as shown in FIG. 14… an imaging device 633 such as bronchoscopic video camera 630 (see FIG. 12A) is inserted into working channel 608, navigation system 70 displays on display 80 the real-time image feed of the inside of the airway of patient 10 generated by bronchoscopic video camera 630 as shown in panel 716 of FIG. 14… navigation system 70 may overlay navigation pathway 416 onto the real-time image feed from bronchoscopic video camera 630… an indicia of 718 of the location of steerable catheter 600 may also be displayed on display 80 as shown in panels 700, 702, 704, and 706 of FIG. 14” Hunter, [0176]-[0178]; Figures 14, 21, 22, 22A, and 23 demonstrate displaying the location sensor, the airway, and the navigation pathway, Hunter, Figs. 14, 21, 22, 22A, and 23).
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model of the area of interest to the area of interest as detailed above, Hunter may not explictly disclose registering the model to the area of interest based on the location of the location sensor along the first pathway.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model to the area of interest based on the location of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]). Further, Hunter explictly states that “registration may be completed by different known techniques,” including “four-dimensional tracking (4D) [of] the point cloud” and “[i]t is envisioned that other known registration procedures are also within the scope of the present invention.” (Hunter, [0147]).
However, while Hunter in further view of Averbuch teaches determining a location of the first soft point for localized registration of the model as detailed above, Hunter in further view of Averbuch may not explictly teach using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient; and updating the registration of the model based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches using triangulation to determine, over the respiratory cycle, the location of the first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]); and 
updating the registration of the model based on the determination of the location of the first soft point relative to the anatomical structure over the respiratory cycle (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted catheter relative to an anatomical structure that experiences little or no movement due to the cyclical anatomical motion using the tracked locations of each to achieve the predictable result of identifying respiratory phase cycle data that may be used to “improve[ ] filtering and/or navigation accuracy” of the display of the airway model and the interventional instrument (Chopra, [0077]).
However, while Hunter in further view of Averbuch in further view of Chopra teaches estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest as detailed above, Hunter in further view of Averbuch in further view of Chopra may not explictly teach receiving, from an optical camera, a dynamic image showing a chest of the patient moving over a respiratory cycle; and estimating movement of the chest of the patient caused by patient tidal breathing based on the dynamic image received from the optical camera.
However, in the same field of endeavor, Kersten teaches receiving, from an optical camera (“Non-invasive respiratory rate measurements can be accomplished optically by use of a stationary video camera. A video camera captures the breathing movements of a patient's chest in a stream of images” Kersten, [0005]), a dynamic image showing a chest of the patient moving over a respiratory cycle (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and
estimating movement of the chest of the patient caused by patient tidal breathing based on the dynamic image received from the optical camera (“FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5; “the lines 62a and 62b are supposed to be highly indicative of the desired signal, as the shape of the indicative portion 12, the chest, forms a significant edge undergoing the breathing motion” Kersten, [0081], Fig. 7; “FIGS. 8 and 9 illustrate an exemplary motion profile obtainable by sequencing a plurality of characteristic index elements 60 a, 60 b, . . . , 60 n (representing a sequence of image frames) over time” Kersten, [0082], Figs. 8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch in further view of Chopra’s teaching of estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest with Kersten’s teaching of estimating movement of the patient’s chest using an optical video camera to image the tidal breathing movement of the patient’s chest as Kersten explicitly states that such an imaging and motion estimation system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 3, Hunter discloses generating an electromagnetic field about the area of interest (“navigation system 70 may include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 82 that emits a series of electromagnetic fields designed to engulf patient 10” Hunter, [0082]); and
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),
the location sensor includes magnetic field sensors configured to sense the magnetic field and to generate position signals in response to the sensed magnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62,82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]).

Regarding claim 5, Hunter discloses the first soft point is imaged using CT or ultrasonic imaging (“The images in the image dataset may be fluoroscopic images, ultrasound images, to computed tomography (CT) images, fused computed tomography-positron emission tomography (CT/PET) images, magnetic resonance imaging (MRI) images, etc.” Hunter, [0012]).

Regarding claim 13, Hunter discloses estimating movement of the chest of the patient caused by patient tidal breathing includes:
placing a sensor on the chest of the patient (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and change orientation and shape during movement of patient 10. The graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) of patient 10. The corresponding changes in shape and orientation of PTD 20 during inhalation and exhalation are also illustrated” Hunter, [0086] and Fig. 4); and
tracking a location of the sensor over time (“a sequence of motion of PTD 20 that represents the motion of an organ of patient 10 or the patient’s 10 respiratory cycle may be collected” Hunter, [0084]; “FIG. 4 is a schematic illustration indicating how markers 22 of PTD 20 can move and change orientation and shape during movement of patient 10. The graph is one example of how the lung volume can change during inhalation (inspiration) and exhalation (expiration) of patient 10. The corresponding changes in shape and orientation of PTD 20 during inhalation and exhalation are also illustrated” Hunter, [0086] and Fig. 4).

Regarding claim 14, while Hunter discloses estimating movement of the chest of the patient caused by patient tidal breathing includes imaging the chest of the patient (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B), Hunter may not disclose monitoring a location of an edge of the patient’s chest over time.
However, in the same field of endeavor, Kersten teaches estimating movement of the chest of the patient caused by patient tidal breathing includes:
imaging the chest of the patient (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and
monitoring a location of an edge of the chest of the patient over time (“FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5; “the lines 62a and 62b are supposed to be highly indicative of the desired signal, as the shape of the indicative portion 12, the chest, forms a significant edge undergoing the breathing motion” Kersten, [0081], Fig. 7; “FIGS. 8 and 9 illustrate an exemplary motion profile obtainable by sequencing a plurality of characteristic index elements 60 a, 60 b, . . . , 60 n (representing a sequence of image frames) over time” Kersten, [0082], Figs. 8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch in further view of Chopra’s teaching of estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest with Kersten’s teaching of estimating movement of the patient’s chest using an optical video camera to image the tidal breathing movement of the patient’s chest as Kersten explicitly states that such an imaging and motion estimation system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 15, Hunter discloses the location sensor is navigated through a luminal network (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “s steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]; #922: “Track the location of localization element 610 of steerable catheter 600 in the airway of patient 10 using the navigation system 70” Hunter, Fig. 17A).

Regarding claim 16, Hunter discloses the location sensor is further navigated through a wall in the luminal network after navigating through the luminal network (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “medical devices may be delivered endobronchially, percutaneously, and/or endobronchially and percutaneously simultaneously” Hunter, [0145]; “target tissue may be sampled using a variety of medical devices including, but not limited to, forceps devices, needles, brushes, etc. Treatment may also be endobronchially delivered to the confirmed location of the target tissue using a variety of medical devices…” Hunter, [0185]).

Regarding claim 17, Hunter discloses the location sensor is navigated percutaneously into and through the area of interest to the first soft point (“Thus it will be understood that the apparatuses and methods described herein may be used to intercept target tissue(s) in the airway, on the wall of the airway, in the wall of the airway, and /or beyond the wall of the airway” Hunter, [0058]; “medical devices may be delivered endobronchially, percutaneously, and/or endobronchially and percutaneously simultaneously” Hunter, [0145]; “In certain embodiments, the target tissue may not be reachable using endobronchial methods, accordingly, after the location of the target tissue is endobronchially confirmed, the target tissue may be percutaneously intercepted. The percutaneous interception may be carried out using a percutaneous device” Hunter, [0186]).

Regarding claim 25, Hunter discloses a method of registering an airway of a patient to images of the airway (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]):
generating a model of the airway based on the images of the airway (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a soft point on the patient (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]), the first soft point serving as a data point for a localized registration of the model to a portion of the area of interest proximate the first soft point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
determining a location of a target within the model (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of a location sensor while the location sensor is navigated along the pathway (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
registering the model to the airway (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-dimensional tracking (4D) the point cloud may be generated at the appropriate respiration cycle to match inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Generation of a point cloud is more fully described in U.S. Ser. No. 13/773,984, entitled “Systems, Methods and Devices for Forming Respiratory-Gated Point Cloud for Four Dimensional Soft Tissue Navigation,” filed on Feb. 22, 2013, which is hereby incorporated by reference.” [0146]-[0147]);
generating a pathway to the soft point (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of the location sensor while the location sensor is navigated along the pathway to the soft point (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
receiving, from an imager (“Imaging device 40 can be, for example, a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices, or any other suitable medical imaging device.” [0068]), images showing a chest of the patient moving over a respiratory cycle (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
generating patient tidal volume breathing movement data based on the images received from the imager (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
comparing the patient tidal volume breathing movement data with movement of the location sensor over a respiratory cycle (“respiratory signal derived from PTD 20 is used to gate the localization information of a medical device in the airway of patient 10” Hunter, [0085]; see also [0172]-[0174]; “recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]);
imaging the soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181]) to determine whether or not the location sensor is proximate the soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]), wherein
when it is determined that the location sensor is not proximate the soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of an airway of the patient in which the location sensor is placed, and guidance for navigating the location sensor to the soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “[a]n indicia 720 of the initial target tissue location may then be displayed on display 80 as shown in FIG. 14… an imaging device 633 such as bronchoscopic video camera 630 (see FIG. 12A) is inserted into working channel 608, navigation system 70 displays on display 80 the real-time image feed of the inside of the airway of patient 10 generated by bronchoscopic video camera 630 as shown in panel 716 of FIG. 14… navigation system 70 may overlay navigation pathway 416 onto the real-time image feed from bronchoscopic video camera 630… an indicia of 718 of the location of steerable catheter 600 may also be displayed on display 80 as shown in panels 700, 702, 704, and 706 of FIG. 14” Hunter, [0176]-[0178]; Figures 14, 21, 22, 22A, and 23 demonstrate displaying the location sensor, the airway, and the navigation pathway, Hunter, Figs. 14, 21, 22, 22A, and 23), and wherein
when it is determined that the location sensor is proximate the soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), updating the registration of the model to the airway based on the comparison of the patient tidal volume breathing movement data with movement of the location sensor over the respiratory cycle (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]).
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model to the airway as detailed above, Hunter may not explictly disclose generating a first pathway to the target; tracking a location of a location sensor while the location sensor is navigated along the first pathway; and registering the model to the airway based on the location of the location sensor along the first pathway.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model to the airway based on the location of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]). Further, Hunter explictly states that “registration may be completed by different known techniques,” including “four-dimensional tracking (4D) [of] the point cloud” and “[i]t is envisioned that other known registration procedures are also within the scope of the present invention.” (Hunter, [0147]).
However, while Hunter in further view of Averbuch teaches determining a location of the soft point for localized registration of the model as detailed above, Hunter in further view of Averbuch may not explictly teach using triangulation to determine, over the respiratory cycle, the location of the soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient; and updating the registration of the model to the airway based on the comparison based on the determination of the location of the soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches using triangulation to determine, over the respiratory cycle, the location of the soft point relative to an anatomical structure of the patient that is static over the respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]); and 
updating the registration of the model to the airway based on the comparison based on the determination of the location of the soft point relative to the anatomical structure over the respiratory cycle (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted catheter relative to an anatomical structure that experiences little or no movement due to the cyclical anatomical motion using the tracked locations of each to achieve the predictable result of identifying respiratory phase cycle data that may be used to “improve[ ] filtering and/or navigation accuracy” of the display of the airway model and the interventional instrument (Chopra, [0077]).
However, while Hunter in further view of Averbuch in further view of Chopra teaches generating patient tidal volume breathing movement data of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest as detailed above, Hunter in further view of Averbuch in further view of Chopra may not explictly teach receiving, from an optical camera, a dynamic image showing a chest of the patient moving over a respiratory cycle; and generating patient tidal volume breathing movement data based on the dynamic image received from the optical camera.
However, in the same field of endeavor, Kersten teaches receiving, from an optical camera (“Non-invasive respiratory rate measurements can be accomplished optically by use of a stationary video camera. A video camera captures the breathing movements of a patient's chest in a stream of images” Kersten, [0005]), a dynamic image showing a chest of the patient moving over a respiratory cycle (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and
generating patient tidal volume breathing movement data based on the dynamic image received from the optical camera (“FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5; “the lines 62a and 62b are supposed to be highly indicative of the desired signal, as the shape of the indicative portion 12, the chest, forms a significant edge undergoing the breathing motion” Kersten, [0081], Fig. 7; “FIGS. 8 and 9 illustrate an exemplary motion profile obtainable by sequencing a plurality of characteristic index elements 60 a, 60 b, . . . , 60 n (representing a sequence of image frames) over time” Kersten, [0082], Figs. 8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch in further view of Chopra’s teaching of estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest with Kersten’s teaching of estimating movement of the patient’s chest using an optical video camera to image the tidal breathing movement of the patient’s chest as Kersten explicitly states that such an imaging and motion estimation system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Regarding claim 28, Hunter discloses generating an electromagnetic field about the airway (“navigation system 70 may include an electromagnetic tracking system, typically comprising an electromagnetic (EM) field generator 82 that emits a series of electromagnetic fields designed to engulf patient 10” Hunter, [0082]); and
inserting the location sensor into the electromagnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62, 82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]),
the location sensor includes magnetic field sensors configured to sense the magnetic field and to generate position signals in response to the sensed magnetic field (“navigation system 70 (see FIG. 3) may also track any type of device which includes one or more localization elements… are tracked in relation to electromagnetic field generator 62,82… the position and orientation (POSE) of localization elements 610 are tracked by localization device 76 of navigation system 80… comprise six (6) degree of freedom (6 DOF) electromagnetic coil sensors” Hunter, [0132]-[0133]).

Regarding claim 29, Hunter discloses a method of registering an area of interest of a patient to images of the area of interest  (“method of registering a real-time image feed from an imaging device inserted into a steerable catheter using a navigation system” Hunter, Abstract; “localization elements 24 of PTF 20 are proximate markers 22 and because one or more markers 22 of PTF 20 are visible in image data set 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10” Hunter, [0146]; “navigation system 70 displays an image from image dataset 400 on display 80… selected form one or more images in image data set… registered to PTD 20… and initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]), comprising:
generating a model of the area of interest based on the images of the area of interest (“inspiration 3D airway model 410”) is generated by segmenting the inspiration 3D image data subset 406… (“expiration 3D airway model 412” is generated by segmenting the expiration 3D image data subset 408… a hybrid “Inspiration-Expiration” 3D airway model 414 is constructed… using the inspiration 3D airway model 410 and the expiration 3D airway model 412” Hunter, [0091]-[0093]);
determining a location of a soft point in the area of interest (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; Figures 20A and 20B and paragraphs [0175]-[0181] demonstrate that the process of steps 1000-1018 to calculate and display a navigation pathway is repeated for an initial location of each of the one or more target tissues; also see Hunter [0058], [0091], [0117], [0138]), the soft point serving as a data point for a localized registration of the model to a portion of the area of interest proximate the soft point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B);
determining a location of a target within the model (“an initial location of one or more target tissues in image dataset 400 is determined” Hunter, [0175]-[0176]; also see Hunter [0058], [0091], [0117], [0138]);
generating a pathway to the target (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of a location sensor while the location sensor is navigated along the pathway (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
registering the model to the area of interest (“localization elements 24 of PTD 20 are proximate markers 22 and because one or more markers 22 of PTD 20 are visible in image dataset 400 and localization elements 24 corresponding to the one or more markers 22 are tracked by navigation system 70, image dataset 400 may be registered to patient 10… point-to-point registration may be accomplished by identifying points in an image space and then touching the same points in patient space. These points are generally anatomical landmarks that are easily identifiable on the patient. Second, lumen registration may be accomplished by generating a point cloud within the airways of patient 10 and matching the shape of the generated point cloud to an inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Using four-dimensional tracking (4D) the point cloud may be generated at the appropriate respiration cycle to match inspiration 3D airway model 410, an expiration 3D airway model 412, and/or a hybrid “Inspiration-Expiration” 3D airway model 414. Generation of a point cloud is more fully described in U.S. Ser. No. 13/773,984, entitled “Systems, Methods and Devices for Forming Respiratory-Gated Point Cloud for Four Dimensional Soft Tissue Navigation,” filed on Feb. 22, 2013, which is hereby incorporated by reference.” [0146]-[0147]);
generating a pathway to the soft point in the area of interest (“model 414 may additionally include navigation pathway 416… from the entry of the airway to the location of target tissue 420… target tissue 420 locations and navigation pathway(s) may be automatically calculated by image analysis system 50 and/or navigation system 70” Hunter, [0094]; “navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… navigation system 70 may overlay navigation pathway 416” Hunter, [0177]);
tracking a location of the location sensor while the location sensor is navigated along the pathway to the soft point in the area of interest (“as steerable catheter 600 is navigated through the airway of patient 10, at step 1010, navigation system 70 tracks the location of localization element 610 of steerable catheter 60” Hunter, [0178]);
receiving, from an imager (“Imaging device 40 can be, for example, a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, a 2D or 3D fluoroscopic imaging device, and 2D, 3D or 4D ultrasound imaging devices, or any other suitable medical imaging device.” [0068]), images showing a chest of the patient moving over a respiratory cycle (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
estimating movement of the chest of the patient based on the images received from the imager (“Markers 22 of PTD 20 can be viewed with the image data, which can include an indication of the position of markers 22 during a given path of motion of the targeted anatomy… Such motion can be due, for example, to inspiration (i.e., inhaling) and expiration (i.e., exhaling) of the patient” Hunter, [0064]; “The sequence of motion of localization elements 24 is tracked by image analysis system 50 and/or navigation system 70 and image analysis system 50 and/or navigation system 70 derives a respiratory signal based on the positions of localization elements 24 during the respiratory cycle of patient 10” Hunter, [0084]; “during a procedure such as directing a navigated steerable catheter to a target tissue within the airway of patient 10 (e.g., during a second time interval), the breathing cycle of patient 10 may be closer to tidal breathing” Hunter, [0092]-[0093]; Figures 1, 5A, and 5B demonstrate that the imaging is performed on the chest, Hunter, Figs. 1, 5A, and 5B);
imaging the soft point (“the method further comprises recording the confirmed location of the target tissue, the recording comprising four-dimensional data comprising a three-dimensional location of the confirmed target tissue in relation to the patient tracking device and the respiratory state of the patient at the time the location of the target tissue was confirmed and applying the confirmed location of the target tissue to an image from the image dataset depicting the airway at the respiratory state of the patient at the time the location of the target tissue was confirmed” Hunter, [0006]”; also see paragraph [0181]) to determine whether or not the location sensor is proximate the soft point (“a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue” Hunter, [0177]; “a confirmed location of the target is using the generated information regarding the presence of target tissue and the tracked location of localization element 610 of steerable catheter 600” Hunter, [0180]), wherein
when it is determined that the location sensor is not proximate the soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), displaying, on a display (“display 60” Hunter, [0067]), a representation of the location sensor, a representation of an airway of the patient in which the location sensor is placed, and guidance for navigating the location sensor to the soft point (“navigation system 70 may be able to display an indicia indicating the location of a portion of steerable catheter 600 based on the tracked location of localization element 610” Hunter, [0148]; “Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “[a]n indicia 720 of the initial target tissue location may then be displayed on display 80 as shown in FIG. 14… an imaging device 633 such as bronchoscopic video camera 630 (see FIG. 12A) is inserted into working channel 608, navigation system 70 displays on display 80 the real-time image feed of the inside of the airway of patient 10 generated by bronchoscopic video camera 630 as shown in panel 716 of FIG. 14… navigation system 70 may overlay navigation pathway 416 onto the real-time image feed from bronchoscopic video camera 630… an indicia of 718 of the location of steerable catheter 600 may also be displayed on display 80 as shown in panels 700, 702, 704, and 706 of FIG. 14” Hunter, [0176]-[0178]; Figures 14, 21, 22, 22A, and 23 demonstrate displaying the location sensor, the airway, and the navigation pathway, Hunter, Figs. 14, 21, 22, 22A, and 23), and wherein
when it is determined that the location sensor is proximate the soft point (“Bronchoscopic video camera 630 may be inserted working channel 608 of steerable catheter 600 and a real-time image feed is displayed to the physician or other healthcare professional. Using the real-time image feed, the physician or other healthcare professional may navigate steerable catheter 600 to very small diameter portions of the airway which were previously inaccessible by a typical steerable bronchoscope. Once the physician or other healthcare professional has reached the desired target tissue with steerable catheter 600, the physician or other healthcare professional may remove bronchoscopic video camera 630” Hunter, [0152]; “at step 1008, a physician or other healthcare professional navigates steerable catheter 600 through the airway of patient 10 to a position proximate the initial location of the target tissue… the method continues at step 1012, where information regarding the presence of the target tissue is generated… a confirmed location of the target is using the generated information regarding the presence of the target tissue and the tracked location of localization element 610 of steerable catheter 600… At step 1016, after the confirmed location of the target tissue is determined, the confirmed location of the target tissue is recorded” Hunter, [0177]-[0181]; Figures 20A and 20B and paragraphs [0177]-[0181] clearly demonstrate that the process will not proceed past steps 1012 and 1014 to step 1016 until after the conditions set by steps 1012 and 1014 are met, namely that a confirmation of reaching the target location is determined from the real-time data during navigation of the catheter, Hunter, [0177]-[0181] and Figs. 20A-20B), updating the registration of the model of the area of interest to the area of interest based on a correlation of estimated movement of the chest of the patient with movement of the location sensor over the respiratory cycle (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to electromagnetic (EM) field generator 82 of navigation system 70 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed… this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]), and the localized registration of the model to the portion of the area of interest proximate the soft point performed using the location of the location sensor at the soft point as a data point (“recording the confirmed location of the target tissue comprises recording four-dimensional data (4D) comprising a three-dimensional (3D) location of the confirmed target tissue in relation to PTD 20 and the respiratory state of patient 10 at the time the location of the target tissue was confirmed... this confirmed location of the target tissue may then be applied to one or more images from image dataset 400 depicting the airway at the respiratory state of patient 10 at the time the location of the target tissue was confirmed… the confirmed location of the target tissue is displayed on display 80 of navigation system 70 in one or more images from image dataset 400. In certain embodiments, the displayed image(s) depict the airway of the patient at the respiratory state of patient 10 at the time the location of the target tissue was confirmed … including but not limited to, hybrid “Inspiration-Expiration” 3D airway model” Hunter, [0181]-[0182]; Figures 1, 5A, and 5B demonstrate that PTD, #20, is placed on a fixed location on the chest, Hunter, Figs. 1, 5A, and 5B).
However, while Hunter discloses generating a pathway to the target, tracking a location of a location sensor while the location sensor is navigated along the pathway, and registering the model to the area of interest as detailed above, Hunter may not explictly disclose generating a first pathway to the target; tracking a location of a location sensor while the location sensor is navigated along the first pathway; and registering the model to the area of interest based on the location of the location sensor along the first pathway.
However, in the same field of endeavor, Averbuch teaches generating a first pathway to the target (“determining a path through a lumen network to a target” Averbuch, Abstract; “registration points at chosen known landmarks in the central area of lungs are used to register or align the CT based digital map… marked on the internal lung surface” Aerbuch, [0005]; “5. Planning the Path to the Peripheral Target This process plans the pathway from the trachea entrance to the target area… the planned path (displayed in green)” Averbuch, [0066]- [0081]);
tracking a location of a location sensor while the location sensor is navigated along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]); and
registering the model to the area of interest based on the location of the location sensor along the first pathway (“three-dimensional model is automatically registered to an actual location of a probe by tracking and recording the positions of the probe and continually adjusting the registration between the model and a display of the probe position” Averbuch, Abstract; “records consecutive locations of the LG as it is advanced through the airways… the BT skeleton is continually matched such that the LG appears in an airway” Averbuch, [0089]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter’s disclosure of registering a model with the position of the location sensor with Averbuch’s teaching of generating a first pathway to registration points and registering the model with the position of the location sensor at the registration points as Averbuch explictly states that “the accuracy of the navigation improves, rather than degrades, as the LG is advanced” (Averbuch, [0089]). Further, Hunter explictly states that “registration may be completed by different known techniques,” including “four-dimensional tracking (4D) [of] the point cloud” and “[i]t is envisioned that other known registration procedures are also within the scope of the present invention.” (Hunter, [0147]).
However, while Hunter in further view of Averbuch teaches determining a location of the soft point for localized registration of the model as detailed above, Hunter in further view of Averbuch may not explictly teach identifying an anatomical structure of the patient that is static over a respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient; using triangulation to determine, over the respiratory cycle, the location of the soft point relative to the anatomical structure of the patient; and updating the registration of the model based on the determination of the location of the soft point relative to the anatomical structure over the respiratory cycle.
However, in the same field of endeavor, Chopra teaches identifying an anatomical structure of the patient that is static over a respiratory cycle, the anatomical structure being a vertebral body, thyroid cartilage, a rib, or an esophagus of the patient (“The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…” Chopra, [0050]-[0051]);
using triangulation to determine, over the respiratory cycle, the location of the soft point relative to the anatomical structure of the patient (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]); and
updating the registration of the model based on the determination of the location of the soft point relative to the anatomical structure over the respiratory cycle (“At 304, a set of three dimensional pose differentials is determined for the point P with respect to at least one reference element R (See, FIG. 6) at each of the plurality of time intervals. In other words, the difference between the reference element R and the point P is determined at each time interval within the anatomic motion cycle… Each three-dimensional pose differential in the set may be expressed, for example, as a three dimensional vector between reference element R and the point P. The reference element R may include a localization marker cable of being sensed by the previously described position sensor system (e.g., an EM sensor system)... The reference element R may be positioned on the surface of the patient anatomy or internal to the patient anatomy at a location that experiences little or no movement due to the cyclical anatomical motion or to a stationary fixture external to the patient anatomy… Suitable locations for positioning the reference element R may include, for example, the sternum, the main carina (i.e., the bottom of the trachea where the trachea divides into the left and right main bronchus leading to the lungs), a location on a vertebral body of the patient's spine…  If, for example the anatomical motion is respiration, the maximum state pose differential is associated with the pose of point P at the distinct anatomical state of full inspiration and the minimum state pose differential is associated with the pose of point P at the distinct anatomical state of full expiration. The intermediate state pose differentials correspond to intermediate stages of inhalation and exhalation.” Chopra, [0050]-[0051]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch’s teaching of tracking the location of a soft point relative to the tracked location of a sensor of an inserted catheter with Chopra’s teaching of determining the location of the soft point at the tracked location of a sensor of an inserted catheter relative to an anatomical structure that experiences little or no movement due to the cyclical anatomical motion using the tracked locations of each to achieve the predictable result of identifying respiratory phase cycle data that may be used to “improve[ ] filtering and/or navigation accuracy” of the display of the airway model and the interventional instrument (Chopra, [0077]).
However, while Hunter in further view of Averbuch in further view of Chopra teaches estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest as detailed above, Hunter in further view of Averbuch in further view of Chopra may not explictly teach receiving, from an optical camera, a dynamic image showing a chest of the patient moving over a respiratory cycle; and estimating movement of the chest of the patient based on the dynamic image received from the optical camera.
However, in the same field of endeavor, Kersten teaches receiving, from an optical camera (“Non-invasive respiratory rate measurements can be accomplished optically by use of a stationary video camera. A video camera captures the breathing movements of a patient's chest in a stream of images” Kersten, [0005]), a dynamic image showing a chest of the patient moving over a respiratory cycle (”The sensor means 22 can be embodied, by way of example, by a camera adapted to capture information belonging to at least a spectral component of the electromagnetic radiation 20” Kersten, [0066], Figs. 2 and 3; “FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5); and
estimating movement of the chest of the patient based on the dynamic image received from the optical camera (“FIG. 5 illustrates a sequence of image frames 44 a, 44 b, 44 c representing the breathing motion of the object 10 already indicated by FIG. 1. The desired vital signal of interest is represented by physiological information indicated by an arrow 30, namely the lifting and lowering of the chest” Kersten, [0078], Fig. 5; “the lines 62a and 62b are supposed to be highly indicative of the desired signal, as the shape of the indicative portion 12, the chest, forms a significant edge undergoing the breathing motion” Kersten, [0081], Fig. 7; “FIGS. 8 and 9 illustrate an exemplary motion profile obtainable by sequencing a plurality of characteristic index elements 60 a, 60 b, . . . , 60 n (representing a sequence of image frames) over time” Kersten, [0082], Figs. 8 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter in further view of Averbuch in further view of Chopra’s teaching of estimating movement of the patient’s chest using imaging of the tidal breathing movement of the patient’s chest with Kersten’s teaching of estimating movement of the patient’s chest using an optical video camera to image the tidal breathing movement of the patient’s chest as Kersten explicitly states that such an imaging and motion estimation system allows “for obtaining respiratory information of a subject in a simple and low cost manner, in particular enabling to discriminate a respiratory signal from noise in a projection based vital signs registration” (Kersten, [0008]).

Claim(s) 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in further view of Averbuch in further view of Chopra in further view of Kersten as applied to claim 1, 25, and 34, respectively, above, and further in view of Murray (“C18 Computer Vision” 2015), hereinafter “Murray.”

Regarding claim 32, while Hunter in further view of Averbuch teaches using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient as detailed above, Hunter in further view of Averbuch in further view of Chopra in further view of Kersten may not explictly teach using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation.
However, in the solving the same problem of triangulating the position of two objects relative to one another, Murray teaches using triangulation to determine the location of a first object relative to a second object includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation (“Approach I: Vector Midpoint” and “Approach II: Linear Triangulation” Murray, 4.3 Triangulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the well-known and commonly understood triangulation techniques of the mid-point method and the direct linear transformation method as taught by Murray to Hunter in further view of Averbuch in further view of Chopra in further view of Kersten’s teaching of triangulating a soft point relative to an anatomical structure to achieve the predictable result of improving the accuracy of tracking the soft point relative to a known anatomical structure and reducing the computational complexity of the estimation of the triangulation by employing estimation algorithms. See also en.wikipedia.org/wiki/Triangulation_(computer_vision) for additional background on the mid-point method, direct linear transformation, and essential matrix estimations for triangulation.

Regarding claim 33, while Hunter in further view of Averbuch teaches using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient as detailed above, Hunter in further view of Averbuch in further view of Chopra in further view of Kersten may not explictly teach using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation.
However, in the solving the same problem of triangulating the position of two objects relative to one another, Murray teaches using triangulation to determine the location of a first object relative to a second object includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation (“Approach I: Vector Midpoint” and “Approach II: Linear Triangulation” Murray, 4.3 Triangulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the well-known and commonly understood triangulation techniques of the mid-point method and the direct linear transformation method as taught by Murray to Hunter in further view of Averbuch in further view of Chopra in further view of Kersten’s teaching of triangulating a soft point relative to an anatomical structure to achieve the predictable result of improving the accuracy of tracking the soft point relative to a known anatomical structure and reducing the computational complexity of the estimation of the triangulation by employing estimation algorithms. See also en.wikipedia.org/wiki/Triangulation_(computer_vision) for additional background on the mid-point method, direct linear transformation, and essential matrix estimations for triangulation.

Regarding claim 34, while Hunter in further view of Averbuch teaches using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient as detailed above, Hunter in further view of Averbuch in further view of Chopra in further view of Kersten may not explictly teach using triangulation to determine the location of the first soft point relative to the anatomical structure of the patient includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation.
However, in the solving the same problem of triangulating the position of two objects relative to one another, Murray teaches using triangulation to determine the location of a first object relative to a second object includes performing one of: a direct linear transformation; a determination of a mid-point of a Euclidian distance; or an essential matrix transformation (“Approach I: Vector Midpoint” and “Approach II: Linear Triangulation” Murray, 4.3 Triangulation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed the well-known and commonly understood triangulation techniques of the mid-point method and the direct linear transformation method as taught by Murray to Hunter in further view of Averbuch in further view of Chopra in further view of Kersten’s teaching of triangulating a soft point relative to an anatomical structure to achieve the predictable result of improving the accuracy of tracking the soft point relative to a known anatomical structure and reducing the computational complexity of the estimation of the triangulation by employing estimation algorithms. See also en.wikipedia.org/wiki/Triangulation_(computer_vision) for additional background on the mid-point method, direct linear transformation, and essential matrix estimations for triangulation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olson et al. (U.S. Pub. No. 2013/0066193), Cohen (U.S. Pub. No. 2013/0172730), and Cohen et al. (U.S. Pub. No. 2011/0158488) disclose using triangulation to determine, over the respiratory cycle, the location of a first soft point relative to an anatomical structure of the patient that is static over the respiratory cycle and using the relative location to update the airway model. 
Bernal et al. (U.S. Pub. No. 2014/0142435, U.S. Pub. No.2013/0324830, U.S. Pub. No. 20130324874, and U.S. Pub. No. 2013/0324876) discloses tracking tidal volume using an optical camera and registering/correlating/comparing the movement of the chest captured by the optical camera dynamic imaging with electromagnetic sensors. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793